Order entered January 6, 2020




                                        In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                  No. 05-19-01416-CV

                       IN RE REGINALD EUGENE HALL, Relator

                     On Appeal from the County Criminal Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. MA1856155-A

                                       ORDER
       Based on the Court’s opinion of this date, we DENY relator’s November 18, 2019

petition for writ of mandamus.


                                                 /s/   KEN MOLBERG
                                                       JUSTICE